Case 19-17714              Doc 20      Filed 09/13/19 Entered 09/13/19 16:42:28          Desc Main
                                         Document     Page 1 of 3


                                      UNITED STATES BANKRUPTCY COURT
                                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                                              EASTERN DIVISION

  In re:
                                                       Chapter 7
  SAJJED SYED                                          Case No. 19-17714
  PARVEEN SYED
                                                       Judge JANET S. BAER
                        Debtor(s)

                                             NOTICE OF MOTION
         PLEASE TAKE NOTICE that on October 11, 2019, at the hour of 11:00 A.M., I shall appear
 before the Honorable Judge JANET S. BAER, Room 240, of the KANE COUNTY COURTHOUSE,
 100 S. THIRD STREET, GENEVA, IL, and then and there move the Court pursuant to the attached
 Motion, at which time and place you may appear if you see fit.
                                                            /s/ Timothy R. Yueill
                                                            By: Timothy R. Yueill, Esq.
 Served upon the following parties electronically:
 JOSEPH F LENTNER, SWANSON AND DESAI LLC, 2314 W NORTH AVE., UNIT C-1W,
 CHICAGO, IL 60647 - Counsel for Debtor(s)
 THOMAS E. SPRINGER, SPRINGER BROWN, LLC, 300 S. COUNTY FARM RD, STE I,
 WHEATON, IL 60187 - Trustee
 PATRICK S. LAYNG, OFFICE OF THE U.S. TRUSTEE, REGION 11, 219 S. DEARBORN ST.,
 ROOM 873, CHICAGO, IL 60604-U.S. Trustee
 and served upon the following parties by mail:
 SAJJED SYED, 17W464 CONCORD PL, DARIEN, IL 60561
 PARVEEN SYED, 17W464 CONCORD PL., DARIEN, IL 60561 - Debtor(s)
                                         Certification of Service
         I, the undersigned, an attorney, hereby certified that I have served a copy of this Notice
 along with the attached Motion upon the parties listed above, as to the Trustees and Debtor(s)’
 counsel via electronic through ECF on September 13, 2019, and as to the Debtor(s) by causing same
 to be mailed in a properly addressed envelope, postage prepaid, in the U.S. Mail Chute at 175 North
 Franklin, Chicago, Illinois, before the hour of 5:00 p.m., on September 13, 2019.

                                                             By: /s/ Timothy R. Yueill
 LAW OFFICES OF IRA T. NEVEL, LLC
 Ira T. Nevel
 Timothy R. Yueill
 Greg Elsnic
 Richard Drezek
 Aaron Nevel
 175 North Franklin St. Suite 201
 Chicago, Illinois 60606
 (312) 357-1125
 Pleadings@nevellaw.com
 MO
 # 19-03044
 THIS FIRM IS A DEBT COLLECTOR
Case 19-17714          Doc 20      Filed 09/13/19 Entered 09/13/19 16:42:28                 Desc Main
                                     Document     Page 2 of 3


                                  UNITED STATES BANKRUPTCY COURT
                                FOR THE NORTHERN DISTRICT OF ILLINOIS
                                          EASTERN DIVISION

  In re:
                                                        Chapter 7
  SAJJED SYED                                           Case No. 19-17714
  PARVEEN SYED

                                                        Judge JANET S. BAER
                    Debtor(s)

                           MOTION FOR RELIEF FROM AUTOMATIC STAY

           NOW COMES MTGLQ Investors, LP, a secured creditor herein, by and through its counsel,
 LAW OFFICES OF IRA T. NEVEL, LLC and moves this Honorable Court for an Order granting relief
 from the Automatic Stay in these proceedings, and in support thereof, states as follows:
           1. That the Creditor claims a valid security interest in the property commonly known as 17W
 464 CONCORD PLACE, DARIEN, IL 60561.
           2. That said interest is based on a Note and Mortgage previously executed by the Debtor
 on November 3, 2006.
           3. One debtor, Sajjed R H Syed, has executed and delivered or is otherwise obligated with
 respect to that certain promissory note (the “Note”). A copy of the Note is attached hereto as Exhibit
 A. Movant is an entity entitled to enforce the Note.
           4. Pursuant to that certain Mortgage (the “Mortgage”), all obligations (collectively, the
 “Obligations”) of the Debtor, Sajjed R H Syed, under and with respect to the Note and the Mortgage
 are secured by the Property. A copy of the Mortgage is attached hereto as Exhibit B.
           5. All rights and remedies under the Mortgage have been assigned to the Movant pursuant
 to that certain assignment of mortgage, a copy of which is attached hereto as Exhibit C.
           6. That the approximate total balance due this Creditor pursuant to said security interest as
 of July 2, 2019 was $298,328.85.
           7. That enforcement of this security interest has been stayed automatically by operation of
 11 U.S.C. §362 of the Bankruptcy Code upon Debtor filing this Petition on June 21, 2019.
           8. That the Debtor, Sajjed R H Syed, is in default in the performance of the terms and
 conditions of said Note and Mortgage and is contractually due for the May 1, 2018, payment with a
 total default as of July 2, 2019 was approximately $27,779.55.
Case 19-17714              Doc 20   Filed 09/13/19 Entered 09/13/19 16:42:28                 Desc Main
                                      Document     Page 3 of 3


           9. That according to Debtors’ Schedule and Statement of Intentions, the current approximate
 value of real property at issue is $320,000.00 and the debtor is surrendering said property.
           10. That upon information and belief, no non-exempt equity exists in the real property at
 issue for the benefit of unsecured creditors.
           11. That as a result of the above, this Creditor is entitled to relief from the Automatic Stay
 under 11 U.S.C. §362(d).
           12. That this Court has the authority to order that Rule 4001(a)(3) is not applicable to the
 Order entered in granting this Motion, and this Creditor requests this Court to so order.
            13. In addition to the other amounts due to Movant reflected in this Motion, as of the date
 hereof, in connection with seeking the relief requested herein, Movant has also incurred $750 in legal
 fees and $181 in costs. Movant reserves all right to seek an award or allowance of such fees and
 expenses in accordance with applicable loan documents and related agreements, the Bankruptcy
 Code and otherwise applicable law.
           WHEREFORE, this Creditor MTGLQ Investors, LP, and/or its assigns, requests this
 Honorable Court to enter an Order modifying the Automatic Stay pursuant to 11 U.S.C. §362(d) and
 for other such relief as this Court may deem fit.
                                                     Law Office of Ira T. Nevel, LLC


                                                     /s/ Timothy R. Yueill
                                                     By: Timothy R. Yueill, Esq.
                                                     Counsel for MTGLQ Investors, LP

 LAW OFFICES OF IRA T. NEVEL, LLC
 Ira T. Nevel
 Timothy R. Yueill
 Greg Elsnic
 Richard Drezek
 Aaron Nevel
 175 North Franklin St. Suite 201
 Chicago, Illinois 60606
 (312) 357-1125
 Pleadings@nevellaw.com
 MO
 # 19-03044
